Citation Nr: 1625256	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  12-06 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an effective date earlier than April 30, 2010, for the award of nonservice-connected pension, to include the issue of entitlement to revision of the July 2010 rating decision on the grounds that it contained clear and unmistakable error (CUE).

2.  Entitlement to service connection for residuals of a brain tumor secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from December 1967 to September 1970.

These matters are on appeal from rating decisions issued in July 2010 and January 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In February 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Video Conference hearing.  A transcript of this hearing is of record.  

With regard to the claimed residual cognitive disorder from brain injury secondary to resection for sphenoid meningioma with frontal lobe removal and herniated hippocampus (a brain tumor), at the February 2016 hearing, based on the Veteran's contentions and testimony, the VLJ more accurately characterized as stated on the cover page of this decision.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's filed an informal claim for nonservice-connected pension on July 5, 2002; VA did not provide her with an application to file a formal claim.

3.  A November 2003 determination from the Social Security Administration(SSA) determined that the Veteran had not engaged in substantial gainful activity since March 1, 2002, the date of onset of her disability.

4.  The Veteran's service personnel records show that she served in the Republic of Vietnam; thus, her in-service herbicide exposure is presumed.

5.  The Veteran does not have residuals of a brain tumor that is related to active duty service, and the competent and credible evidence fails to establish an etiological relationship between the Veteran's currently diagnosed residuals of a brain tumor and her active service, to include exposure to herbicides.


CONCLUSIONS OF LAW

1.  Retroactive payment of nonservice-connected pension benefits from March 1, 2002, is warranted.  38 U.S.C.A. §§ 1502, 1513, 1521 (West 2014); 38 C.F.R. § 3.3 (2015).

2.  Residuals of a brain tumor were not incurred in or aggravated by service, and may not be presumed related to service, to include exposure to herbicides.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015); Combee v. Brown, 34 F.3rd 1039 (Fed. Cir. 1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date

The Veteran seeks an effective date earlier than  April 30, 2010 , for the award of nonservice-connected pension.  

As a preliminary matter, the Board recognizes the Veteran's arguments related to clear and unmistakable error in the prior July 2010 rating decision.  However, as will be discussed below, the Veteran timely appealed the July 2010 rating decision so there is no issue regarding the finality of the decision in this case.  Moreover, the Board finds that the Veteran is entitled to an effective date earlier than April 30, 2010, for the award of nonservice-connected pension benefits.  As a result, discussion of whether clear and unmistakable error existed in subsequent rating decisions is not necessary. 

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2015).

A claim is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The law generally requires VA to give a sympathetic reading to the Veteran's filings by determining all potential claims raised by the evidence, applying all relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Robertson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Turning to the merits of the claim, in April 2002, the Veteran underwent a right pterional craniotomy for removal of a right sphenoid wing meningioma (brain tumor). 

The Veteran's informal claim for nonservice-connected pension benefits was received by VA on July 5, 2002.  However, upon receipt of the informal claim, an application form was not forwarded to the Veteran for execution.

On April 30, 2010, the Veteran filed a formal claim for nonservice-connected pension.  See, VA Form 21-526.  

In July 2010, the RO awarded nonservice-connected pension benefits effective from April 30, 2010, the date of receipt of the formal claim.

In a December 2015 statement, the Veteran's representative requested an effective date of March 1, 2002, the date of the November 2003 SSA decision identified as the date of onset of her disability.  The Board construes this statement as a claim for retroactive pension benefits.

The evidence of record does not contain, and the Veteran does not allege, that there is any communication from her prior to July 5, 2002, that may be construed as an intent to seek or apply for nonservice-connected pension benefits.  

With regard to the whether the Veteran is entitled to retroactive disability pension benefits earlier than the July 1, 2002 date of claim, where disability pension entitlement is established based on a claim received by VA on or after October 1, 1984, the pension award may not be effective prior to the date of receipt of the pension claim unless the Veteran specifically claims entitlement to retroactive benefits.  The claim for retroactivity may be filed separately or included in the claim for disability pension, but it must be received by VA within one year from the date on which the Veteran became permanently and totally disabled.  38 C.F.R. § 3.151(b) (2015).

If within one year from the date on which the Veteran became permanently and totally disabled, he files a claim for a retroactive award and establishes that a physical or mental disability, which was not the result of his willful misconduct, was so incapacitating that it prevented him from filing a disability pension claim for at least the first 30 days immediately following the date on which he became permanently and totally disabled, the disability pension award may be effective from the date of receipt of claim or the date on which he became permanently and totally disabled, whichever is to his advantage.  While rating board judgment must be applied to the facts and circumstances of each case, extensive hospitalization will generally qualify as sufficiently incapacitating to have prevented filing the claim.  38 C.F.R. § 3.400(b)(1)(ii)(B) (2015).

While the Board acknowledges that the Veteran's request for a retroactive award of nonservice-connected pension benefits effective from March 1, 2002, is untimely, the record also reflects that when she filed her July 2002 informal claim for nonservice-connected pension benefits, VA erred in failing to provide her with an application form to submit a formal claim for nonservice-connected pension benefits, pursuant to 38 C.F.R. § 3.155. 

Accordingly, given the facts noted above and resolving all reasonable doubt in the Veteran's favor, the Veteran is entitled to retroactive payments of her nonservice-connected pension benefits from March 1, 2002.

II. Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, certain diseases, such as malignant tumors, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, as the Veteran has not been diagnosed with any malignant tumor at any time during the pendency of the appeal, continuity of symptomatology is simply not applicable in the present case with regard to the Veteran's claimed residuals of a brain tumor.

In addition to the regulations cited above, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(6)(iii).  However, these diseases do not include brain tumors (right sphenoid wing meningioma).  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

The absence of a disease from the presumptive list does not preclude a veteran from otherwise proving that his disability resulted from exposure to Agent Orange or otherwise linking his carcinoma to service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Accordingly, the Board will still consider whether entitlement to service connection can be granted on a direct basis for the Veteran's residuals of a brain tumor.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that she has residuals of a brain tumor related either to an in-service head injury or exposure to herbicides.

The Veteran's STRs include show that in June 1968 she was evaluated for complaints of excessive tiredness with no evidence for any cognitive or judgment impairment.  A July 1968 skull X-ray examination was normal.  A May 1969 clinical note shows that she struck her head on a rotor and had a headache.  There was no dizziness or blurred vision.  

On June 1970 separation examination, a neurological clinical evaluation was normal with no evidence for a cognitive disorder or sphenoid meningioma.  She also reported that she was in good health, providing factual evidence against her current claim.

Post-service, VA and private treatment records include an April 2002 operative report which indicates she underwent a right pterional craniotomy for gross total removal of the sphenoid wing meningioma.  Additional records indicate an assessment of status/post resection of meningioma, orchiectomy.

On June 2012 VA initial PTSD examination the Veteran had some attention and focus deficits and short-term memory loss.  She reported that during service she was told that she hit in the head by a rotor, but she had no memory of the event.

On April 2014 VA PTSD Disability Benefits Questionnaire (DBQ) examination, the examining clinical psychologist indicated that she had not diagnosed with a traumatic brain injury and her performance on cognitive screening reflected normal range cognitive functioning, providing evidence against her claim.  On word recall task, she was only able to recall 2 of 5 words following a brief delay.  However, her performance was otherwise intact on measures of executive functioning, language, attention, abstraction, and orientation.  

In a May 2014 addendum regarding her TDIU claim, the VA clinical psychologist indicated that her service-connected PTSD impaired her ability to understand and follow instructions, retain instructions, and solve problems to a mild extent.  Her ability to maintain task persistence and pace was also mildly impaired.  It was noted that she had a background in neuropsychology including some cognitive work for which she completed a graduate degree and did research.

The Veteran's STRs are completely void of any diagnosed residuals of a head injury.  Moreover, her brain tumor was not diagnosed until 2002, which is about 32 years after service.  Finally, there is no competent medical evidence to show that the Veteran has any residuals of a brain tumor that are related to her service, including herbicide exposure.

Moreover, while the VA examination reports indicate some cognitive difficulties, these symptoms have been related to her service-connected PTSD.  To the extent that the Veteran experiences cognitive impairment (i.e., memory problems) associated with her service-connected psychiatric disorder, such is contemplated in the rating currently assigned to the Veteran's PTSD under the general rating formula.  Assigning a separate rating for the same impariment would result in the evaluation of the same disability under various diagnoses, which is prohibited.  38 C.F.R. § 4.14.

The Board has taken the contention that the Veteran's residuals of a brain tumor were caused by her service, or is related to herbicide exposure, with great care.  The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and her claimed disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of a brain tumor and residuals thereof, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The evidence the Board has reviewed, in detail, only provides evidence suggesting the Veteran's recollection of events are sometimes inaccurate.  While the record shows that the Veteran has a background in neuropsychology including some cognitive work for which she completed a graduate degree and did research, nothing in the record demonstrates that she received any special training or acquired any medical expertise in diagnosing, evaluating, and determining the etiology of a brain tumor.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for residuals of a brain tumor and there is no doubt to be otherwise resolved.  As such, this claim is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Duties to Notify and Assist

As the Veteran's claim for an earlier effective date for the grant of nonservice-connected pension benefits is being granted on the merits, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to this specific issue.

With regard to the claim for service connection for residuals of a brain tumor, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

The Board notes that a VA medical examination and opinion was not obtained in this case to address the etiology of the Veteran's claimed residuals of a brain tumor.  The Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA medical opinion is warranted.  38 U.S.C.A. § 5103A(a).  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and (4) whether there otherwise is sufficient competent medical 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, the only evidence that any residuals of a brain tumor are related to her service, is the Veteran's own conclusory generalized lay statements, which are unsupported by the medical evidence.  Although the Veteran believes that she has residuals of a brain tumor which should be service connected, the fact remains that none of her arguments have been bolstered by the opinion of any medical professional and the post-service treatment record provides highly probative evidence against this claim, indicating a problem that began many years after serivce.  Accordingly, the Board finds that referral for a VA medical examination or opinion is not warranted.

As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


ORDER

An effective date of March 1, 2002, but no earlier, for the award of nonservice-connected pension, is granted.

Service connection for residuals of a brain tumor secondary to herbicide exposure is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


